Citation Nr: 1020718	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-01 293	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
In Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for refractive error of 
the eye.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of amebic 
dysentery.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for right foot 
laceration and fracture residuals.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle fracture 
residuals.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral calcaneal 
spurs.

8.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 10% for 
diabetes mellitus (DM) with retinopathy, cataracts, and 
proteinuria.

10.  Entitlement to an increased rating for right knee injury 
postoperative residuals with traumatic arthritis, currently 
evaluated as 10% disabling.

11.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to March 
1958, June to August 1959, January to May 1964, and August 
1964 to October 1977.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2004 rating action that 
denied service connection for refractive error of the eye, a 
back disability, residuals of amebic dysentery, right foot 
laceration and fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral calcaneal spurs on the 
grounds that new and material evidence to reopen the claims 
had not been received; denied service connection for PTSD; 
denied service connection for cardiovascular disease, to 
include essential hypertension, and for erectile dysfunction 
(ED), each claimed as secondary to service-connected DM; 
denied compensable ratings for right elbow fracture 
residuals, left foot fracture residuals, right little finger 
metacarpal joint fracture residuals, and hemorrhoids; denied 
a rating in excess of 10% for right knee injury postoperative 
residuals with traumatic arthritis; and granted service 
connection for DM with retinopathy, cataracts, and 
proteinuria and assigned an initial 10% rating therefor.  The 
Veteran appealed the 10% DM rating as inadequate.  Because 
the claim for a higher initial rating for DM involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).     

In March 2008, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  At the 
hearing, the Veteran withdrew his appeal with respect to the 
claims for compensable ratings for right elbow fracture 
residuals, left foot fracture residuals, and right little 
finger metacarpal joint fracture residuals.

By rating action of February 2010, the RO granted service 
connection for coronary artery disease with myocardial 
infarction and angioplasties, and for ED, each as secondary 
to service-connected DM.  This constitutes a full grant of 
the benefits sought on appeal with respect to the issues of 
secondary service connection for cardiovascular disease, to 
include essential hypertension, and for ED. 

The Board's decision with respect to the issues of an initial 
rating in excess of 10% for DM with retinopathy, cataracts, 
and proteinuria, a rating in excess of 10% for right knee 
injury postoperative residuals with traumatic arthritis, and 
a compensable rating for hemorrhoids is set forth below.  For 
the reasons expressed below, the issues of whether new and 
material evidence has been received to reopen claims for 
service connection for refractive error of the eye, a back 
disability, residuals of amebic dysentery, right foot 
laceration and fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral calcaneal spurs, and 
entitlement to service connection for PTSD on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for DM with 
retinopathy, cataracts, and proteinuria, right knee injury 
postoperative residuals with traumatic arthritis, and 
hemorrhoids on appeal has been accomplished.

2.  The veteran's DM is manifested by elevated serum glucose, 
the presence of protein, very mild diabetic retinopathy, and 
very mild cataracts; is manageable by restricted diet only; 
and does not require insulin or an oral hypoglycemic agent.

3.  The veteran's right knee injury postoperative residuals 
are manifested by complaints of intermittent pain and 
weakness, with objective findings including mild traumatic 
arthritis, effusion, crepitus, and range of motion between 0 
and 120 degrees, with no evidence of recurrent subluxation or 
lateral instability, and are not more than slightly 
disabling.

4.  The veteran's hemorrhoids are manifested by reducible 
external hemorrhoids with excessive redundant tissue and 
frequent recurrences, with no evidence of thrombosis, 
bleeding, fissures, malnutrition, or significant anemia on 
recent examination, and are no more than mildly or moderately 
disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
DM with retinopathy, cataracts, and proteinuria are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for a rating in excess of 10% for right knee 
postoperative residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2009).

3.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for DM, right knee 
injury postoperative residuals, and hemorrhoids on appeal has 
been accomplished.  

A May 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his higher rating claims, and of what was 
needed to establish entitlement thereto (a showing that the 
service-connected condition had gotten worse).  A March 2009 
post-rating RO letter notified them that a disability found 
to be service connected would be assigned a rating by 
applying relevant Diagnostic Codes (DCs) which provide for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  The 2009 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence.  
Thereafter, he was afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
higher rating claims, and has been afforded ample opportunity 
to submit such information and evidence.  

Additionally, the 2004 and 2009 RO letters provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2004 and 2009 RO letters 
cumulatively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the Veteran 
both prior and subsequent to the September 2004 rating action 
on appeal.  However, the Court and the U.S. Court of Appeals 
for the Federal Circuit have since further clarified that the 
VA can provide additional necessary notice subsequent to an 
initial RO adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication, as a whole, is unaffected, because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (a Statement of the Case (SOC) or Supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, 
following the March 2009 notice to the Veteran, the claims 
for higher ratings were readjudicated in a March 2010 SSOC.
      
In addition, the VA General Counsel has held that the VA's 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with the initial rating or effective date assigned 
following the grant of service connection.  See also Goodwin 
v. Peake, 22 Vet. App. 128 (2008), holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  In this case, neither the Veteran nor his 
representative have alleged that his VCAA notice with respect 
to the downstream claim for a higher initial rating for DM 
was inadequate.  See Goodwin, supra; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the December 2005 SOC and the March 2010 SSOC, and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the March 2009 letter.    
 
Additionally, the Board finds that all necessary development 
on the higher rating claims currently under consideration has 
been accomplished.  The RO, on its own initiative and 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims.  The Veteran 
was afforded a comprehensive VA examination by a physician in 
June 2004. A transcript of his March 2008 Board hearing 
testimony has been associated with the claims folder and 
considered in adjudicating these claims.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In March 2006, 
March 2009, and March 2010, the Veteran stated that he had no 
other information or evidence to submit in connection with 
his claims.  The record also presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matters on appeal.      

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the higher 
rating claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R.     § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

A.  An Initial Rating in Excess of 10% for DM

The veteran's DM with retinopathy, cataracts, and proteinuria 
has been initially rated 10% disabling from April 2004 under 
the provisions of 38 C.F.R. § 4.119, DC 7913.  Under the 
applicable criteria, a 10% rating is warranted for DM that is 
manageable by restricted diet only.  A 20% rating requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40% rating requires insulin, a 
restricted diet, and regulation of activities.  A 60% rating 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100% rating requires more than 1 daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic agents requiring at least 3 hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.

Medical evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).    

The Veteran contends that his DM is more disabling than 
currently evaluated, and he gave testimony about how it 
impaired him functionally at the March 2008 Board hearing.  
However, after reviewing the entire evidence of record and 
considering it in light of the regulatory criteria noted 
above, the Board finds that a schedular rating in excess of 
10% is not warranted at any time since the initial grant of 
service connection for DM in April 2004, as it is not shown 
to have been so disabling as to warrant a schedular 20% or 
higher rating under DC 7913.  Rather, the evidence during 
this period indicates that the DM was manageable solely by a 
restricted diet.  

On June 2004 VA examination, the physician noted no history 
of diabetic ketoacidosis or problems with hypoglycemia.  The 
veteran's DM was treated with diet control only, and it did 
not result in any time lost from work.  Funduscopic 
examination of both eyes was within normal limits.  A 
urinalysis showed the presence of protein.  The diagnosis was 
Type II DM, with elevated serum glucose and a history of diet 
control.  Special eye examination showed very mild diabetic 
retinopathy and very mild cataracts.      

At the March 2008 Board hearing, the Veteran testified that 
his DM was managed by diet control.

After a review of the above evidence, the Board finds that an 
initial schedular rating in excess of 10% for DM with 
retinopathy, cataracts, and proteinuria is not warranted, 
inasmuch as the disability has been manageable solely by a 
restricted diet since the grant of service connection in 
April 2004, and has not required insulin or an oral 
hypoglycemic agent, which is necessary for entitlement to a 
schedular 20% rating under DC 7913.

B.	A Rating in Excess of 10% for Right Knee Injury 
Postoperative Residuals 
with Traumatic Arthritis

Under the applicable criteria of 38 C.F.R. § 4.71a,  DC 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate DCs, a 10% rating is applied for each major joint 
or group of minor joints affected by limitation of motion.  
These 10% ratings are combined, not added, under DC 5003, and 
may not be combined with ratings based on limitation of 
motion.  In the absence of limitation of motion, a 10% rating 
will be assigned where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  A 
20% rating will be assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.   

Under DC 5257, slight impairment of either knee, to include 
recurrent subluxation or lateral instability, warrants a 10% 
rating.  20% and 30% ratings require moderate and severe 
impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The Veteran contends that his right knee injury postoperative 
residuals with traumatic arthritis are more disabling than 
currently evaluated.  He gave testimony about how it impaired 
him functionally at the March 2008 Board hearing.  However, 
the Board finds that the evidence provides no basis for more 
than a 10% rating for the right knee disability under any 
applicable schedular criteria, as there has been no evidence 
of the symptoms required for a higher rating at any time 
during the rating period under consideration.  

On June 2004 VA examination, the Veteran complained of 
intermittent right knee pain and weakness.  On examination, 
posture was within normal limits, and gait was abnormal.  
Right knee range of motion was from 0 to 120 degrees, with 
pain at 70 degrees.  Drawer and McMurray's tests were within 
normal limits.  There was right knee joint effusion and 
crepitus.  Lower extremity motor function was within normal 
limits.  The diagnosis was postoperative right knee injury 
with mild traumatic degenerative joint disease.

In his November 2004 NOD, the Veteran stated that he could 
walk a fair distance without much discomfort as long as he 
kept his right foot straight and the foot pointed straight 
ahead.  Changing direction or position while moving, and 
getting into and out of bed could cause knee pain.

At the March 2008 Board hearing, the Veteran testified that 
his right knee disability caused him pain on motion, but 
rarely gave out.

On September 2009 VA examination, the physician noted that 
the veteran's exercise tolerance was limited by knee pain, 
and that he could walk a 30-minute mile with many rest 
breaks. 

On that record, the Board finds that the medical evidence 
does not support the assignment of a 20% schedular rating for 
the right knee at any time during the rating period under 
consideration.  There is no evidence that the criteria for a 
20% schedular rating under DC 5257, i.e., moderate knee 
impairment, to include recurrent subluxation or lateral 
instability, have been shown.  In this regard, the Board 
notes that the abovementioned evidence from 2004 shows good 
knee range of motion and no evidence of instability or 
recurrent subluxation or dislocation, and that the Veteran 
has demonstrated no more than slight knee impairment.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's knee disability, 
but finds that no higher schedular rating is assignable.  
With respect to limitation of motion, the Board points out 
that the 2004 examination did not show the level of 
impairment that would warrant at least the next higher, 
schedular 20% rating for the right knee under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 30 degrees under DC 5260, or limitation of leg 
extension to 15 degrees under DC 5261.  

In view of the findings showing a measurable range of knee 
motion during the rating period under consideration, a rating 
under DC 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under DC 5262 also is not appropriate, 
inasmuch as tibia and fibula nonunion or malunion has not 
been objectively demonstrated.  The VA General Counsel has 
held that a separate rating may be assigned for instability 
of a knee under DC 5257 if (1) a veteran also has limitation 
of knee motion which at least meets the criteria for a 
noncompensable rating under DC 5260 and/or 5261, or (2) he is 
in receipt of a 10% rating on the basis of X-ray evidence of 
arthritis and evidence of painful motion.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; 38 C.F.R. § 3.59.  In this case, a separate 
compensable rating for instability is not warranted, inasmuch 
as instability has not been objectively demonstrated on 
examination.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
the 10% rating for right knee injury postoperative residuals 
with traumatic arthritis.  38 C.F.R. § 4.40 specifically 
provides that, with respect to the musculoskeletal system, 
functional loss may be due to pain.  38 C.F.R. § 4.59 
provides that, with any form of arthritis, painful motion is 
an important factor of disability, and that the intent of the 
rating criteria is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
Although on June 2004 VA examination range of right knee 
motion was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination, the physician 
commented that it was pain that had the major functional 
impact, and right knee flexion was nonetheless to a 
significant 120 degrees, albeit with pain at 70 degrees, and 
there was full extension.  Hence, the record presents no 
basis for assignment of any higher rating based on the DeLuca 
factors alone.

C.  A Compensable Rating for Hemorrhoids

Under the applicable criteria, 38 C.F.R. § 4.114, DC 7336 
provides a noncompensable rating for mild or moderate 
external or internal hemorrhoids.        A 10% rating 
requires large or thrombotic external or internal hemorrhoids 
that are irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.   A 20% rating requires 
external or internal hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

The Veteran contends that his hemorrhoids are more disabling 
than currently evaluated, and he gave testimony about how 
they impaired him at the March 2008 Board hearing.  However, 
the pertinent evidence in this case provides no basis for a 
compensable rating under DC 7336 for the veteran's 
hemorrhoids, as the clinical findings to warrant a 10% rating 
(large or thrombotic external or internal hemorrhoids that 
are irreducible, with excessive redundant tissue and 
evidencing frequent recurrences) have not been objectively 
demonstrated at any time during the rating period under 
consideration.

On June 2004 VA examination, the Veteran complained of daily 
stool leakage in slight amounts that did not require wearing 
absorbent pads, as well as diminished rectal muscularity, 
with hard-to-hold bowel movements.  On examination, he was 
well developed, well nourished, and in no acute distress, and 
his nutritional status was adequate.  Rectal examination 
showed reducible external hemorrhoids and no evidence of 
bleeding or thrombosis.  There was evidence of frequent 
recurrence, with excessive redundant tissue.  The diagnosis 
was hemorrhoids that did not cause malnutrition or 
significant anemia. 

On that record, the Board finds that the medical evidence 
does not support the assignment of a compensable schedular 
rating for hemorrhoids at any time during the rating period 
under consideration.  There is no evidence that the criteria 
for a 10% schedular rating under DC 7336, i.e., large or 
thrombotic external or internal hemorrhoids that are 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences, have been shown.  Although the 2004 VA 
examination showed external hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences, they 
were reducible and not thrombotic, and there was no evidence 
of bleeding.



D.  Extraschedular Ratings

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's DM, right knee disability, and hemorrhoids have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), 
provides a 3-step inquiry for determining whether a veteran 
is entitled to an extraschedular rating.  First, the Board 
must first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for a service-connected disability are inadequate.  
Second, if the schedular rating does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture, and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, his disability picture 
requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected DM, right knee disability, and hemorrhoids are 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's DM, right knee disability, 
and hemorrhoids with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology.  As 
discussed above, the rating criteria consider the degree of 
diabetic impairment and whether it requires a restricted 
diet, insulin, an oral hypoglycemic agent, regulation of 
activities, and hospitalization, and involves complications 
such as ketoacidosis, and loss of weight and strength; the 
degree of knee impairment due to limitation of motion, and 
whether there is arthritis, recurrent subluxation, lateral 
instability, or ankylosis; and the degree of hemorrhoid 
impairment, with respect to whether they are internal, 
external, and reducible, their size, and symptoms including 
excessive redundant tissue, frequent recurrences, bleeding, 
anemia, and fissures. 

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports do not objectively show that his DM, right 
knee disability, or hemorrhoids alone markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating), or require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  In this regard, the 
Board notes that, on June 2004 VA examination, the examining 
physician noted that the veteran's DM, right knee disability, 
and hemorrhoids had not resulted in any time lost from work.  
Although on September 2009 VA examination the physician noted 
that the veteran's exercise tolerance was limited by knee 
pain, he was currently employed as a private detective, and 
he could walk a 30-minute mile with many rest breaks. 

In short, there is nothing in the record to indicate that the 
service-connected DM, right knee disability, or hemorrhoids 
on appeal cause impairment with employment over and above 
that which is contemplated in each assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that a disability rating itself is recognition that 
industrial capabilities are impaired).  The Board points out 
that a percentage schedular rating represents average 
impairment in earning capacity resulting from a disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson or Hart, 
inasmuch as the factual findings do not show distinct time 
periods where the veteran's DM, right knee disability, or 
hemorrhoids exhibited symptoms that would warrant different 
ratings under the applicable rating criteria, and that the 
evidence does not support an initial rating in excess of 10% 
for DM with retinopathy, cataracts, and proteinuria, a rating 
in excess of 10% for right knee injury postoperative 
residuals with traumatic arthritis, or a compensable rating 
for hemorrhoids, which claims thus must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial rating in excess of 10% for DM with retinopathy, 
cataracts, and proteinuria is denied.

A rating in excess of 10% for right knee injury postoperative 
residuals with traumatic arthritis is denied.

A compensable rating for hemorrhoids is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to render a fair decision on the claims with respect 
to whether new and material evidence has been received to 
reopen claims for service connection for refractive error of 
the eye, a back disability, residuals of amebic dysentery, 
right foot laceration and fracture residuals, left ankle 
fracture residuals, pes planus, and bilateral calcaneal 
spurs, and entitlement to service connection for PTSD 
remaining on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In March 1992 and March 1993, the National Personnel Records 
Center advised the RO that the veteran's service medical 
records were unavailable, presumably having been destroyed in 
a fire years ago.  In view of the absence of service medical 
records, and the duty to assist requirements of the VCAA, the 
Board in October 2008 remanded these matters to the RO to 
notify the Veteran of alternative evidence that he may submit 
to support the claimed inservice onset of his disabilities. 
However, the March 2009 RO letter to the Veteran failed to 
furnish the required notice.

In Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992), the 
Court held that the duty to assist requires that a veteran be 
notified of evidence from alternate or collateral sources 
that he may submit to support the claimed inservice onset of 
disabilities, such as statements from service medical 
personnel and service comrades who may have observed such 
disabilities in service, and medical evidence establishing 
that such claimed disorders existed shortly after separation 
from service, as well as an explanation of how service 
records are maintained, why the search that was undertaken 
constitutes a reasonably-exhaustive search, and why further 
efforts are not justified.  Where the denial of a veteran's 
claim rests, in part, on the government's inability to 
produce records that were once in its custody, such an 
explanation is due.  Cf. Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) (the duty to assist is particularly great in light 
of the unavailability of the veteran's exit examination and 
full medical records).

To avoid any prejudice to the appellant, the Board finds that 
the RO must furnish him and his representative, in the first 
instance, notice of the alternative evidence that he may 
submit to support the claimed inservice onset of his 
disabilities that meets the requirements of Dixon, 3 Vet. 
App. at 263-264, as well as an explanation of how service 
records are maintained, why the search that was undertaken 
constitutes a reasonably-exhaustive search, and why further 
efforts are not justified.

Action by the RO is required to satisfy the notification 
provisions of the VCAA, to include sufficient notice of the 
correct criteria that govern a veteran's claims, and an 
opportunity to respond thereto.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.   

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the Veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen the claims for service connection 
for refractive error of the eye, a back 
disability, residuals of amebic 
dysentery, right foot laceration and 
fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral 
calcaneal spurs on the basis of new and 
material evidence, and to establish 
entitlement to underlying claims for 
direct service connection on the merits, 
to include service connection for PTSD.  
The letter must meet the requirements of 
Dixon, 3 Vet. App. at 263-264, and 
specifically inform the Veteran of 
evidence from alternate or collateral 
sources that he may submit to support the 
claimed inservice onset of disabilities, 
such as statements from service medical 
personnel and service comrades who may 
have observed such disabilities in 
service, and medical evidence 
establishing that such claimed disorders 
existed shortly after separation from 
service.  The letter must also furnish an 
explanation of how service records are 
maintained, why the search that was 
undertaken constitutes a reasonably-
exhaustive search, and why further 
efforts are not justified.  

The letter should request the Veteran to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of record.  
The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.             
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


